Citation Nr: 0527846	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  99-18 001	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

INTRODUCTION

The appellant was a member of a reserve component of the 
armed forces from March 1964 to March 1966.  His service 
included a period of active duty for training (ACDUTRA) from 
May 1964 to November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  


FINDINGS OF FACT

1.  A back disability is not related to the appellant's 
military service.

2.  The appellant has a chronic headache disorder that likely 
began during his period of ACDUTRA in 1964.  


CONCLUSIONS OF LAW

1.  The appellant does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 101, 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  The appellant has a chronic headache disorder that is 
likely the result of disease or injury incurred in active 
military service.  38 U.S.C.A. §§ 101, 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his chronic back pain began while 
on ACDUTRA in 1964, and that it is a result of having to 
carry heavy backpacks, hand carry a heavy M-60 machine gun, 
and because of what he describes as ill-fitting boots.  The 
appellant also contends that the headaches he experiences 
began while on ACDUTRA.  

The appellant's service medical records (SMRs) are of record, 
and they show no treatment for any back complaints.  The SMR 
contains a note that the appellant reported to sick call one 
time complaining of an upset stomach, dizziness and headache.  
The SMR shows only one other, unrelated, visit to sick call.  
The report of a physical examination given in October 1964, 
prior to release from ACDUTRA, shows the appellant checked 
the box indicating that he had frequent or severe headaches.  
Neither the appellant's report of medical history nor the 
examiner's report of medical examination gave any indication 
of any back abnormalities.  

Also of record is the report of the appellant's February 1966 
final medical examination prior to early discharge from the 
reserves in March 1966.  On the report of medical history, 
the appellant checked the box indicating he had no recurrent 
back pain, and checked the box indicating he had frequent or 
severe headaches.  The examiner noted that the appellant's 
headaches were relieved by aspirin.  The examiner's clinical 
evaluation also noted four abnormalities:  the appellant had 
two scars, a missing right index fingertip, flat feet, and a 
psychiatric abnormality.  The psychiatric abnormality was 
described as chronic anxiety with unstable personality.  A 
psychiatrist's recommendation was for discharge.  The 
examining physician's conclusion was that the appellant was 
not qualified for military duty.

Of record are letters from chiropractors who have treated the 
appellant for back complaints since leaving military service.  
The treatments began, according to a September 1998 letter 
from J.A., D.C., in middle to late 1965.  Dr. A. had no 
records going back that far, but he noted in his letter that 
the appellant gave a history of complaints beginning during 
his ACDUTRA in the Army.  Dr. A. reported that at the time of 
his treatments, the appellant was reportedly working as a 
sheet metal apprentice, and had recurring low back complaints 
during this period.  A January 2000 report of contact with 
Dr. A. noted that Dr. A. said he remembered treating the 
appellant for back problems, but said he made no specific 
diagnosis at the time.  He also said he did not specifically 
remember the appellant telling him at the time (in 1965) that 
he had injured his back in service.  He said that he had 
included that comment in his 1998 letter based on the 
appellant's recollection as expressed to the doctor a few 
days prior to his writing the 1998 letter.  Neither Dr. A. 
nor the other chiropractors who provided letters in support 
of the appellant's claim offered more than the appellant's 
own account of in-service back pain.  

Other than the letters from the appellant's chiropractors, 
the record contains no medical evidence relating to the time 
between the appellant's active duty and a January 1989 
accident involving repair of a hydraulic cylinder.  The 
record shows that the appellant was hit by the cylinder's 
piston which was forced from the sleeve under a reported 
10,000 pounds of pressure, hitting the appellant in the right 
lower quadrant, just at the anterior superior iliac spine and 
the right upper thigh.  The appellant told his doctor that he 
was thrown approximately 10 feet against a wall.  This 
accident resulted in major surgery that same day.  The 
surgeon found contusion and trauma to the distal ileum with 
complete disruption of the bowel continuity, and massive 
hemorrhage into the abdomen.  There was evidence of 
devascularization of the terminal ileum secondary to 
mesenteric injury.  Portions of the bowel were removed in a 
right hemicolectomy.

A June 1997 letter from one of the appellant's chiropractors, 
M.P., D.C., indicates that the appellant was seen by Dr. P. 
on an as needed basis beginning in December 1986.  Dr. P. 
noted that, since the appellant's accident in January 1989, 
the appellant was being treated one or twice per week for 
severe headaches, thoracic and lumbar pain with radiation 
into the legs, shoulder pain, stomach cramps, and severe 
diarrhea.  The symptoms were described as continuing and 
chronic in nature.  

Of record is the report of a physical examination given by a 
private physician, G.D., M.D., at St. John Hospital in 
Leavenworth, Kansas in April 1997.  The report indicates the 
reason for the examination was because the appellant was 
complaining of headaches for the previous two years.  A 
cranial CT was reported as normal.  CTs of the lumbar spine 
showed satisfactory alignment, mild anterior spurring at 
multiple levels, and well-maintained vertebral body heights 
and disc spaces.  

Two VA examinations were conducted in 1998 at the VA Medical 
Center (VAMC) in Leavenworth, Kansas.  A neurological 
examination given in October 1998 reported a history of 
headaches beginning at the time of discharge from the 
National Guard in 1966.  The appellant reported that the 
headaches were usually frontal and felt like an ice pick 
going through.  The intensity of the pain was described as an 
eight on a scale of one to ten.  The duration of the headache 
could be from 15 minutes to one-half day.  The pain and 
discomfort did not lead to prostration, tics, paramyoclonus, 
or visual scotoma.  No nausea or vomiting was experienced.  
No other related weaknesses or disorders were found.  The 
only notable cause and effect relationship to headache 
symptoms was wind of approximately 20-30 miles per hour, 
which the appellant stated always created a headache for him.  
It was also reported that about six times per month he was 
aroused from sleep with a frontal headache.  The examiner 
described the appellant's level of consciousness as good.  
The appellant was alert, oriented, and appropriate.  Thought 
content was appropriate.  Cranial nerves II-XII were intact.  
Sensory and coordination were intact.  Deep tendon reflexes 
were within normal limits.  The examiner diagnosed probable 
analgesic rebound headaches.

A December 1998 VA spine examination showed a history of 
complaints of chronic lumbosacral spine pain with no 
radiation to the extremities.  The appellant described the 
pain as an ice pick going through him from side to side.  He 
indicated that he took Tylenol every day without relief.  X-
rays taken at that time indicated mild hypertrophic 
spondylosis of the lumbar spine, minimal degenerative changes 
in the lower portion of the dorsal spine, and minimal 
degenerative changes in the lower portion of the cervical 
spine.  The diagnoses were chronic low back pain by history; 
mild degenerative joint disease of the spine with mild 
hypertrophic spondylosis of the lumbosacral spine.

A January 2000 discharge summary from St. John Hospital shows 
that the appellant was admitted with intractable back pain.  
On examination, he was found to have a compression fracture 
at T12.  Further examination revealed that the appellant had 
multiple myeloma.  The appellant averred to D.D., M.D., that 
he believed his low back pain became severe following a 
spinal anesthetic in August 1999 in the process of an 
inguinal herniorrhaphy.  Dr. D. noted, however, that it is 
not possible to have back pain resulting from a spinal 
anesthetic unless there was a spinal infection caused by the 
introduction of a needle.  There is no evidence of record of 
such a spinal infection.  The discharge diagnoses were severe 
intractable back pain, chronic anemia, multiple myeloma, and 
short bowel syndrome.  A medical consultation from S.C., 
M.D., dated in February 2000, assessed intractable abdominal 
and back pain secondary to multiple myeloma.  Another 
consultation dated in February 2000 attributed the 
appellant's back pain to a compressed thoracic spine 
fracture.  A post-operative report dated in February 2000 
stated that the appellant's multiple myeloma was the cause of 
a lot of back pain requiring narcotic for pain management.  

Magnetic resonance imaging (MRI) taken in February 2000 at 
the Research Medical Center in Kansas City, Missouri, showed 
multiple compression fractures of L2, L4, and L5, with 
extension of the intervertebral disks into the end plates.  
There was also a marked wedge compression fracture deformity 
of T12.  There was no cord compression.  A radiologic 
consultation report from February 2001 reflects an impression 
of diffuse osteopenia in the thoracic spine and multiple 
compression deformities which were deemed consistent with the 
appellant's history of multiple myeloma.

The appellant applied for, and is still receiving, disability 
benefits from the Social Security Administration (SSA).  On a 
form describing his daily activities, submitted in June 2001 
in support of his claim for SSA disability benefits, the 
appellant listed back pain as one of his disabling symptoms, 
and attributed his back pain to his multiple myeloma 
diagnosed in January 2000.  

At a July 2003 hearing before the undersigned Veterans Law 
Judge, the appellant testified that his headaches and back 
pain began when he was at Fort Polk for training, and that 
his low back pain and chronic headaches have continued since 
his period of military service.

Also of record is a letter, dated in November 1998, from the 
appellant's spouse stating that the appellant complained of 
low back pain while on ACDUTRA in 1964.  A letter from a 
fellow service member shows that the appellant reported 
having had back problems and headaches in service.  

In January 2005 the appellant was afforded VA medical 
examinations relating to his claims of service connection for 
headaches and back pain.  The neurologic examination noted 
the appellant's self-reported history of headaches.  The 
appellant related that headaches began in basic training, and 
that there was no related trauma or injury.  The headaches 
were described as being across the forehead and behind both 
eyes, whereas headaches he had had before service were 
described as being slightly behind one of the eyes, across 
one of the eyebrows.  The appellant reported that his 
headaches were essentially unchanged since military service.  

On examination, the appellant's cranial nerves II-XII were 
intact.  There were no focal findings.  Deep tendon reflexes 
were +2/4, symmetrically on the upper and lower extremities.  
Muscle strength of the upper and lower extremities was +5/5, 
and symmetrical.  Speech was reported to be clear and 
distinct.  The examiner noted that, other than being a poor 
historian in regard to his health history and reporting his 
clinical symptoms, the appellant was logical, and responded 
appropriately to questions.  

The examiner noted the December 1998 VA neurologic 
examination which had concluded that the appellant's 
headaches were probably analgesic rebound headaches.  She 
concluded that, based on the paucity of information in the 
appellant's file, it would be pure speculation to say that 
the appellant's chronic headaches are a result of military 
service.  Declining to speculate, the examiner's diagnosis 
was chronic headaches of unknown etiology.  The examiner 
concluded, however, that based on the report by the 
appellant, the current headaches were the same as those he 
experienced in service.

The January 2005 VA examination of the spine included x-rays 
of the spine which showed osteoporotic changes of the dorsal 
spine, and multiple partial compressions at the lower aspect 
of the dorsal spine.  The examiner noted the history provided 
by the appellant, including his account of having to carry a 
heavy machine gun, wearing poorly fitted shoes, and frequent 
falls.  The appellant gave a history of progressively worse 
back pain since leaving military service.  The examiner noted 
that review of the appellant's SMR showed no notes for back 
pain, trauma, or injury, and no x-rays while in service.  The 
examiner's review of private medical records revealed back 
abnormalities beginning with an April 1997 x-ray showing mild 
anterior spurring of the lumbar spine, and continuing through 
the diagnosis and treatment of the appellant's multiple 
myeloma.  The appellant's subjective complaints and treatment 
history were recalled.  

On examination, the examiner noted irregularity in curvature 
of the spine, more so of the thoracic spine, which the 
examiner attributed to an alteration in the musculature of 
the back.  Range of motion examination revealed pain on all 
motions.  The greatest factor in the appellant's mobility was 
said to be pain.

The examiner diagnosed osteoporosis of the thoracic/lumbar 
spine with multiple partial compressions at the level of the 
lower thoracic spine, and multiple myeloma.  The examiner 
noted that the appellant averred that his back pain had begun 
while in service, and that chiropractors had reported that 
the appellant told them that his back pain began in service.  
This examiner noted that the first diagnostic evaluation of 
the appellant's back pain was not until April 1997, more than 
30 years after military service, which noted anterior 
spurring.  The examiner noted that multiple myeloma is a 
progressive hematologic disease, a cancer of the plasma 
cells.  She explained that multiple myeloma is characterized 
by excessive numbers of abnormal plasma cells in the bone 
marrow, and is often also characterized by diffuse 
osteoporosis, usually in the pelvis, spine, ribs, and skull.  
A common early symptom of multiple myeloma is pain in the 
lower back or in the ribs, which results from tiny fractures 
in the bones caused by accumulation of plasma cells and 
weakened bone structures.  Osteoporosis, the examiner 
explained, is a common complication of multiple myeloma.  

The examiner concluded that the appellant's multiple myeloma 
is not attributable to his military service.  She opined 
that, although the appellant may have sustained a back strain 
during his military service, the extent of any injury is 
purely speculative because there is no military medical 
evidence of an in-service injury, and because of the 
significant time elapsed between the appellant's military 
service and the beginning of treatment and diagnoses 
involving the back.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131 (West 
2002); 38 C.F.R. § 3.303.  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

Here, there is clear medical evidence of current 
disabilities.  However, there is no showing of injury or 
disease relating to the back during any period of inactive 
training or ACDUTRA.  There are, however, notations of 
problems with headaches during ACDUTRA.  The appellant has 
indicated that he began to have headaches of the type he 
currently experiences when he was on ACDUTRA in 1964.  He has 
testified that he continuously experienced such headaches 
since that period of service.  Although a VA examiner has 
indicated that it would be nothing more than speculation to 
say that the currently shown chronic headache disorder began 
during the appellant's period of ACDUTRA, the Board 
disagrees.  The appellant is competent to describe the 
symptoms he had in service and since, and even the VA 
examiner conceded that the appellant experiences the same 
headaches he had during his period of ACDUTRA.  The SMR 
confirms that he had the headaches.  Consequently, the Board 
finds that with reasonable doubt resolved in the appellant's 
favor, the currently diagnosed headache disability can be 
attributed to his period of ACDUTRA in 1964.  A grant of 
service connection is therefore warranted.  

As for the back claim, there is no medical evidence of a 
nexus between current disability and any in-service disease 
or injury.  The appellant's chiropractors were only able to 
relate the appellant's own assertion that his back pain had 
its origins in military service.  None provided a medical 
nexus.  While reference is often made in the appellant's 
copious medical records to the appellant's assertion that his 
back pain began in service, these are all based on histories 
provided by the appellant himself.  See Black v. Brown, 5 
Vet. App. 177, 180  (1993) (doctor's opinions based on 
history furnished by appellant and unsupported by clinical 
evidence are merely conclusions unsupported by any objective 
medical evidence).  

Given the absence of any mention of trauma or complaint 
regarding the back in service, the January 2005 spine 
examiner declined to speculate that the appellant's back pain 
was related to his military service.  To the contrary, she 
pointed out that the appellant's back pain and diagnosed 
osteoporosis of the thoracic/lumbar spine with multiple 
partial compressions were consistent with his diagnosed 
multiple myeloma, which diagnosis was not made until many 
years after service.  The examiner concluded that the 
appellant's multiple myeloma was not attributable to his 
military service.

Regarding chronicity, while there is a showing of a chronic 
back condition years after service, there is no medical 
opinion providing a nexus between his current chronic 
condition and military service.  38 C.F.R. § 3.303(b).

The only evidence of record supportive of the appellant's 
claim that his current back disability is related to his 
military service consists of the lay statements of the 
appellant himself and those of his spouse and service buddy.  
Competent lay evidence is evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1) (2004).  Medical opinion, by its very 
nature, requires specialized education, training, and 
experience.  Thus, while the appellant, his wife, and friend 
are competent as laypersons to describe the symptoms 
observed, they are not competent to provide medical opinion 
as to diagnosis or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(1).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits of the back claim.  The preponderance of the evidence 
is against the claim.  Indeed, the evidence shows that 
current back disability is likely related to his 1989 
industrial accident and/or his multiple myeloma first 
diagnosed in January 2000, and not his military service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veterans Claims 
Assistance Act of 2000 (VCAA) notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the appellant was apprised of VA's 
duties to both notify and assist in correspondence dated in 
April 2001, and in a follow-up notification dated in February 
2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the appellant apprised him of what the evidence must show 
to establish entitlement to service connection for his two 
claimed disabilities, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the appellant, what 
evidence VA was responsible for getting, and what information 
VA would assist in obtaining on the appellant's behalf.  The 
RO also specifically requested that the appellant provide any 
medical or treatment records pertinent to his claims.  The RO 
also provided a statement of the case (SOC) and two 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the RO obtained the 
appellant's SMRs and VA and private medical records, and 
secured examinations in furtherance of his service connection 
claims.  VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a chronic headache 
disorder is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


